Case 1:17-cr-20865-KMM Document 10 Entered on FLSD Docket 06/24/2019 Page 1 of 1




                               UN ITED STA TES DISTRICT CO URT
                               SOUTHERN DISTRICT OF FLO RIDA


                                 CASENO      :
                                             .          lJ-al ir
   UNITED STATES OF A M ERICA,
                   Plaintiff,
                                                               NOTICE OF T:M PORARY
                                                               APPEARANCE AS COUNSEL

     N            # 2
                          Defendant.
                                         /

           coMssxow                       t2!                                             --d
   filesthistemporaryappearanceascounselfortheabovenameddefendantts)atinitialappearance.
   This appearance is m ade w ith the understanding thatthe undersigned counselw ill 1 1511any

   obligations im posed by the Court such as preparing and filing docum ents necessaly to

   collateralizeany personalstlrety bond w hich m ay be set.

   Counsel'sName(Printe ):               I
   Counscl's Signature:

   Address(includeCity/state/zi Code :
                 ow g                        l> )              p
   Telephone:           %%6 *                          FloridaBarNumber: jl çq)
   Date:        ; 2/ l#
